DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamin (2015/0103018).
Regarding claims 1-2, Kamin discloses a smartphone case peripheral device comprising: a housing comprising: at least one exterior surface(s); and a smartphone-receiving section configured to receive a smartphone therein (See fig. 11); at least one pressure sensor(s) located on or about said housing, the at least one pressure sensor(s) configured to: sense inward pressure applied on or about said at least one pressure sensor(s) from a human hand; and monitor an amount and/or a rate of said inward pressure (See figs. 7-8 and paragraph [0056, 0064, 0068, 0091]); a communications device configured to provide a communications connection between the smartphone case peripheral device and a smartphone held by the smartphone-receiving section (See paragraph [0063]); and specialized computer hardware and software in communication with the at least one pressure sensor(s) and the communications device (See figs. 7-8 and paragraph [0057-0059]). Kamin further discloses at least one member(s) (i.e. touch-sensitive surfaces) at least partially exposed and extending from the housing (i.e. raised diamond patterns of the touch-sensitive surfaces), the at least one member(s) operatively connected to the at least one pressure sensor(s) (See figs. 5-7 and paragraph [0088]), wherein the at least one member(s) is configured to moved relative to the housing (See fig. 16A and paragraph [0069, 0107]).
Regarding claim 4, Kamin discloses as cited in claim 2.  Kamin further discloses at least one member(s) comprises at least one compressible hand grip(s) (See fig. 8).

Allowable Subject Matter
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 5-6, Kamin discloses as cited in claims 2 and 4.  However, Kamin fails to disclose the at least one member(s) comprises at least one shock-absorbing bumper(s).
Regarding claims 7-8, Kamin discloses as cited in claim 2.  However, Kamin fails to disclose at least one force transmission strut(s) operatively connected to the at least one member(s), wherein the at least one member(s) is configured to drive the at least one force transmission strut(s).
Regarding claim 9, Kamin discloses as cited in claim 2.  However, Kamin fails to disclose the specialized computer hardware and software is configured to apply an outward-directed force to at least one of the at least one member(s).
Regarding claims 10-11, Kamin discloses as cited in claim 1.  However, Kamin fails to disclose the specialized computer hardware and software is configured to transmit a reminder to a user to perform a periodic handgrip strength test.

Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claimed subject matters is Kamin (2015/0103018).  Kamin discloses a smartphone case peripheral device as recited in claim 1.  However, Kamin or any prior arts of record, alone or in combination, fails to disclose a peripheral device for a smartphone comprising: an outer housing; specialized computer hardware and software configured to monitor behavior of a user of a smartphone, the specialized computer hardware comprising at least one smartphone 42GROUPM-105005CON1 actuation sensor(s) comprised in a flat, at least partially transparent auxiliary touchscreen, overlaid onto a touchscreen of the smartphone; and a communications connection device configured to provide a communications connection between the peripheral device and the smartphone, wherein said specialized computer hardware and software and said at least one smartphone actuation sensor are each configured to monitor and record data related to touch actuation of said smartphone, and wherein said specialized computer hardware is configured to classify at least some of said data as private or non-private, and to treat said data classified as private or non-private differently, as specified in independent claim 12.
Response to Arguments
During the telephone interview on 09/08/2022, the examiner indicated that the claim amendment (i.e. limitation “at least one member(s) is configured to moved relative to the housing”) would overcome the current 102 rejection.  However, after further considerations, the examiner believes the cited prior art, Kamin (2015/0103018), does still read on the mentioned limitation.  In this instant case, Kamin does disclose at least one member(s) (i.e. touch-sensitive surfaces) at least partially exposed and extending from the housing (i.e. raised diamond patterns of the touch-sensitive surfaces), the at least one member(s) operatively connected to the at least one pressure sensor(s) (See figs. 5-7 and paragraph [0088]), wherein the at least one member(s) is configured to moved relative to the housing (See fig. 16A and paragraph [0069, 0107]).  For that reason, the rejection(s) are proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648